Title: Remarks & Observations—in April [1769]
From: Washington, George
To: 




Aprl. 3. Sowed what St. Foin seed I had in the Lucern patch.
 


4. Got done threshing at Doeg run Plantation. Sowed some St. Foine in the Lucerne patch.
 


11. The white fish ran plentifully at my sein landing having catchd abt. 300 at one Hawl.
 


14. Began to Plant corn at Muddy hole.
 


15. Began to Plant Do. at the Mill.Sowed Oats in the Inclosure behind the Quarter.
 


18. Sowed Clover and Burnet Seeds on Do.Sent Negroe George into the Neck.


   
   burnet: Sanguisorba minor, a perennial affording both grain and hay, which GW and other farmers tried in the latter part of the eighteenth century. It had been pretty well discontinued by 1820.



 


22. The Herrings run in great abundance.
 


27. Finished planting Corn in the Neck.
 


30. Finishd Ditto at Muddy hole.
